Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following details must be shown or the feature(s) canceled from the claim(s):  
---Claim 10. The distribution valve as claimed in claim 2, wherein flanges are provided at the periphery of the intermediate first port and the intermediate second port, and the sealing member comprises sealing rings (312, 321) mounted outside the flanges. [Due to the lack of clarity in the specification and in the drawings, it is unclear if the feature of “flanges” is shown in the Figures. It is possible that the “flanges” is referring to the portion of the intermediate member 31 that partially houses the sealing rings 312, 321, 322 and would allow the sealing rings to be “mounted outside the flanges” or it is possible it is a different structure not shown in the drawings. The Office requests clarification if the intended “flanges” are shown in the drawings or not].
---Claim 12. A refrigeration system comprising the distribution valve as claimed in claim 1, a compressor, a first heat exchanger, and a second heat exchanger; wherein the compressor is in communication with the housing fluid port (13), the first heat exchanger is in communication with the housing first port (12), and the second heat exchanger is in communication with the housing second port (11). [Notice that the drawings only show the distribution valve. Details of a refrigeration system having a compressor, a first heat exchanger and a second heat exchanger that are connected to the distribution valve are not shown. These missing features also affects dependent claims 13-20].
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
---“a structure for receiving torque” (“structure” being a generic placeholder and “for receiving torque” being functional language) in claim 9, 20 and any applicable dependent claims (see at least Para. [0016] of the specification).
---“a driving apparatus” (“apparatus” being a generic placeholder and “driving” being functional language) ) in claim 9, 20 and any applicable dependent claims (see at least Para. [0013] of the specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 7, 15-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the following (double brackets [[X]] has been added to aid in its analysis):
“4. The distribution valve as claimed in claim 1, [[A]] wherein the spool first port (23) and/or the spool second port (24) comprises a single port or multiple sub-ports (231, 232, 241, 242); [[B]] optionally, at least one of the single port or the multiple sub-ports (231, 232, 241, 242) comprises: a first segment (2311) penetrating the sidewall (20), and a second segment (2312) which extends from the first segment (2311) in a circumferential direction and does not penetrate the sidewall; [[C]] optionally, the first segment (2311) is circular and the second segment (2312) is rectangular”.
Due to the way the claim is written, it is unclear and indefinite if claim 4 is claiming three options which only requires at least one of the three options to be met ([[A]] or [[B]] or [[C]]) or if only two choices exist ([[A]] and [[B]] or [[A]] and [[C]] )) or if the limitations after “optionally” are not being positive recited and all that is required by 
Claim 5 recites the limitation "the depth" in Line 1. Notice that this limitation is not previously recited and as such, there is insufficient antecedent basis for this limitation in the claim. The Office suggests amending the claim to modify "the" with --a--or --an-- as appropriate in order to overcome the rejection.
Claim 7 recites the limitation "the ratio" in Line 1. Notice that this limitation is not previously recited and as such, there is insufficient antecedent basis for this limitation in the claim. The Office suggests amending the claim to modify "the" with --a--or --an-- as appropriate in order to overcome the rejection. Additionally, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation the ratio “is less than 0.5”, and the claim also recites “or less than 0.4, or less than 0.3” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite 
Regarding claims 15-16 and 18, it is noted that these claims mirror the limitations of claims 4-5 and 7 (compare claim 15 with claim 4, claim 16 with claim 5 and claim 18 with claim 7) and as such, claims 15-16 and 18 are rejected in the same manner as claims 4-5 and 7 above. 
Claim(s) 5 and 16, being dependent on any of the preceding claim(s) above, inherit the same deficiencies as the parent/intervening claim(s) and as such is/are rejected in the same manner, see the rejection(s) above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imasaka (US 9,932,882) in view of DeYoe (US 2008/0099712).
Regarding claim 1, Imasaka (US 9,932,882) teaches in Figs. 1-7 (see at least Figs. 1-3C) of a rotary multiway valve (V) comprising a valve housing (11) with a plurality of ports (14 and 15) and a rotary spool valve member (12) comprising two spheroidal valve portions (31 and 32) with ports (33) that depending on the rotational position of the valve, actuated by a motor 20, it allows fluid to be routed in to the different fluid connections. Notice that this arrangement provides a compact multiway 
DeYoe (US 2008/0099712) teaches in Figs.1-5 (see at least Fig. 1 and 4-5) of a valve assembly (64 / 82) comprising a valve body (66 / 84 *due to a typo in the prior art, 84 is not shown in Fig. 5 but it is mentioned in Para. [0040]*) with a plurality of ports (68,70 / 86,88,90), a rotary ball valve member (22 / 94) with a plurality of ports (26 / 98,100,102) wherein fluid flow can be controlled by rotating the ball valve member either manually or automatically via the stem (24 / 96 see at least Para. [0034]). Between the valve body and the valve member there is an intermediate member or seat cartridge assembly 12 that comprises at least a first half 16 and a second half 16 with each half comprising a seal (28, 30) that forms a seal with the ball member and an O-ring (76, 78) that are compressed between the valve body and the seat halves forming a seal and providing a compressive force that pushes the two halves together forcing seals (28, 30) to contact the ball, thereby providing a fluid tight seal while providing a valve that may be opened/closed using relatively light force (see at least Para. [0039]). 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the device of Imasaka to include seat cartridge assemblies 12 as taught by DeYoe that are provided at each spheroidal valve portions (31 and 32) between the valve housing (11) and the rotary spool valve member (12) in a similar manner as taught by DeYoe since such a modification provides a fluid 
As such, the device of the combination of Imasaka in view of DeYoe shows a distribution valve (see the valve V of at least Figs. 1-3c of Imasaka as modified by DeYoe, see also at least Figs. 1 and 4-5 of DeYoe), comprising: a housing (11 of Imasaka, see also 66/84 of DeYoe), comprising a valve chamber (see the space where the valve member reside in Imasaka and DeYoe), a housing fluid port (15 in Imasaka, see also 90 in DeYoe), a housing first port (see either one of the ports 14 in Imasaka, see also ports 86, 88 in DeYoe) and a housing second port (see either one of the ports 14 in Imasaka, see also ports 86, 88 in DeYoe), wherein the housing fluid port, the housing first port and the housing second port are each in communication with the valve chamber; a spool (see the valve member 12 of Imasaka, see also 94 in DeYoe) in the housing, the spool being mounted in the valve chamber so as to be rotatable relative to the housing along an axial axis, and the spool comprising a sidewall (see the outer surface of the valve member), a spool chamber (see the inner space of the valve member), a spool fluid port, a spool first port and a spool second port (see the ports or valve windows 33 and 35 that allows fluid to be selectively routed and metered as the Thus, the device of the combination of Imasaka in view of DeYoe meets all the limitations of claim 1. 
Regarding claim 4, as best understood by the Office and the limitation of the distribution valve as claimed in claim 1, wherein the spool first port and/or the spool second port comprises a single port or multiple sub-ports; optionally, at least one of the single port or the multiple sub-ports comprises: a first segment penetrating the sidewall, and a second segment which extends from the first segment in a circumferential direction and does not penetrate the sidewall; optionally, the first segment is circular and the second segment is rectangular; the device of the combination meets this limitation as shown in at least Figs. 2-3C of Imasaka.
Regarding claim 5, as best understood by the Office and the limitation of the distribution valve as claimed in claim 4, wherein the depth to which the second segment is sunk into the sidewall gradually decreases in a direction away from the first segment; the device of the combination meets this limitation as shown in at least Figs. 2-3C of Imasaka.
Regarding claim 6
Regarding claim 8 and the limitation of the distribution valve as claimed in claim 1, wherein the sidewall surrounds the axial axis and forms the cylindrical spool chamber at an inner side thereof, and the spool fluid port is located at a first axial end of the spool; the device of the combination meets this limitation as shown in at least Figs. 2-3C of Imasaka.
Regarding claim 9 and the limitation of the distribution valve as claimed in claim 8, wherein the spool comprises a second end which is axially opposite the first axial end; a structure for receiving torque (in Fig. 2 of Imasaka, see the connection between the valve member’s upper end and a rotating shaft 17 which is connected to a motor 20 that allows the valve member to rotate when actuated by the motor) from a driving apparatus (motor 20 of Imasaka) is disposed at the second end of the spool, and the second end of the spool opens or closes the spool chamber; the device of the combination meets this limitation as shown in at least Figs. 2-3C of Imasaka.
Regarding claim 10 and the limitation of the distribution valve as claimed in claim 2, wherein flanges are provided at the periphery of the intermediate first port and the intermediate second port, and the sealing member comprises sealing rings [see the O-ring 76, 78 of DeYoe that are compressed between the valve body and the seat halves forming a seal and providing a compressive force that pushes the two halves together forcing seals (28, 30) to contact the valve member] mounted outside the flanges; the device of the combination meets this limitation as shown in at least Figs. 2-3C of Imasaka and Figs. 1, 4-5 of DeYoe with the O-rings 76,78 being mounted in the intermediate seat cartridge assemblies 12 in a similar manner as applicant’s disclosed invention.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imasaka (US 9,932,882) in view of DeYoe (US 2008/0099712) as applied to the intervening claims above, and further in view of Yung (US 2010/0200791).
Regarding claim 2, the device of the combination shows the limitation of the distribution valve as claimed in claim 1, wherein the distribution valve further comprises a sealing member [see the O-ring 76, 78 of DeYoe that are compressed between the valve body and the seat halves forming a seal and providing a compressive force that pushes the two halves together forcing seals (28, 30) to contact the valve member]. The device of the combination fails to explicitly disclose the limitation “which is mounted between the intermediate member and the housing in an elastically pre-compressed manner”. However, notice that DeYoe discloses these sealing members as O-rings that are compressed to provide a force as in having “spring-like/elastomeric/elastic qualities”. Furthermore, O-rings being used as a spring element to bias a valve seat are known in the art. 
Yung (US 2010/0200791) teaches in at least Fig. 1-3 and Para. [0026] of a seat assembly for a rotary ball valve that uses an O-ring 36 as a spring element that is pre-loaded into engagement between a valve housing 12 and a seat/seat element 40 to provide biasing force that determines the minimum sealing force between the seat 40 and the surface of the ball 18. 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the O-rings 76, 78 of the device of the combination to be made to have elastic/spring-like qualities in a similar manner as Thus, the device of the combination of Imasaka in view of DeYoe and Yung meets all the limitations of claim 2.         

Allowable Subject Matter
Claims 3, 11-14, 17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In regards to claim 12 and dependent claims, the raised Drawing Objection must also be overcome.  
Claims 6, 15-16 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
As best understood by the Office, the closest prior art are Imasaka (US 9,932,882), DeYoe (US 2008/0099712), Jang (US 10,352,460), Smith (US 10,883,619) and Kozasa (US 11,117,441). Kozasa teaches of an air conditioning system comprising a 3-way valve for routing fluid between different components of the system, similar to applicant’s general invention. Notice that Kozasa fails to disclose the particular structure of the distributor valve as Smith and Jang teaches of various examples of multi-way valve with an intermediate member/seat similar a key feature of the claimed invention. Notice that the valve of Smith is of cylindrical design as compared to the claimed invention and Jang while comprising a spheroidal design similar to applicant’s it fails to disclose the specific features of the intermediate member, the ratio of height to diameter of the first and second spheroidal segments and the refrigeration system as claimed. Imasaka teaches of another example of a multi-way valve with a spheroidal design similar to applicant’s general invention. Notice that Imasaka fails to disclose fails to disclose the specific features of the intermediate member, the ratio of height to diameter of the first and second spheroidal segments and the refrigeration system as claimed. DeYoe teaches of a 3-way comprising with an intermediate member/seat similar a key feature of the claimed invention. Notice that DeYoe lacks the specific features of the first and second spheroidal segments, the intermediate member, the ratio of height to diameter of the first and second spheroidal segments and the refrigeration system as claimed. As such, the closes prior art fails to disclose the particular structure and function of the distribution valve as claimed in the indicated claims above and as shown in at least Figs. 1-2 of the application.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753